Citation Nr: 1502979	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-13 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right hand disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for headaches.

4.  Entitlement to an initial rating in excess of 10 percent for metatarsalgia, right foot.

5.  Entitlement to an initial rating in excess of 20 percent for a left shoulder disability with left trapezius strain.

6.  Entitlement to a rating in excess of 10 percent for fracture, proximal phalanx of right thumb, with degenerative arthritis.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to April 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2012 and March 2012 rating decisions of the Houston, Texas VARO.

The Board notes that the Veteran's claims were previously remanded in August 2012 for hearings.  The Veteran was afforded a hearing with RO personnel in October 2012 and with the undersigned Veterans Law Judge by videoconference technology in June 2013.  The transcripts of these proceedings are of record.  

Concerning the Veteran's claim for service connection for a right hand disability, this appeal has been initially adjudicated and perfected since the July 2013 remand.  Thus, the Board has jurisdiction and the claim will be considered (and remanded for additional development) herein.

The claims on the title page, with the exception of the claim for service connection for a right hand disability (as noted the issue has been perfected since the previous remand) were remanded in July 2013.  The indicated development has been completed and the case has been returned to the Board for further adjudication.

A Statement of the Case (SOC) was promulgated by the RO in August 2013, pursuant to the Manlicon remand concerning a claim of entitlement to service connection for an eating disorder.  However, the Veteran did not subsequently submit a timely substantive appeal and thus the Board does not have jurisdiction over this claim.

The Veteran submitted a letter dated September 2014 which indicated that he waived his right to have additional VA treatment records considered by the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a right hand disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An acquired psychiatric disability, including PTSD, did not have its clinical onset in service and is not otherwise related to active duty.

2.  In an unappealed December 2006 rating decision, the RO denied service connection for headaches.

3.  The additional evidence received since the December 2006 rating decision denying the Veteran's application of service connection for a headache disability does not relate to unestablished facts necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.

4.  The Veteran is right handed. 

5.  The preponderance of the evidence indicates that the Veteran's right foot disability is moderate due to unilateral hallux valgus and a bunion.

6.  The Veteran does not have limitation of motion greater than shoulder level in his service-connected left shoulder.

7.  The preponderance of the evidence indicates that the Veteran's right thumb disability manifests in degenerative joint disease but he has range of motion with no gap between the thumb pad and fingers.


CONCLUSIONS OF LAW

1.  A psychiatric disability, to include PTSD, was not incurred in or aggravated by active service, is not related to any incident of service to include due to a confirmed stressor.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The December 2006 rating decision denying service connection for headaches became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.200, 20.201, 20.302 (2014).

3.  The additional evidence received since the December 2006 rating decision is not new and material, and the claim for headaches is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The criteria for an initial rating in excess of 10 percent for a right foot disability are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321,4.1-4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5284 (2014).

5.  The criteria for an initial rating in excess of 20 percent for a left shoulder disability are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321,4.1-4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5201 (2014).

6.  The criteria for a rating in excess of 10 percent for a right thumb disability are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321,4.1-4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5228 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claims concerning his left shoulder disability and right foot disability arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent letters in October 2007, January 2008, August 2008, December 2010, February 2012, March 2012 and August 2013 that fully addressed all notice elements relevant to the current claims.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued and the claims were thereafter readjudicated in November 2013.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a June 2013 before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Regulations and Analysis

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Psychiatric Disorder

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

The Veteran contends he has PTSD due to abuse suffered from a drill sergeant during Advanced Individual Training (AIT).  Personnel records contain multiple counseling statements authored by the drill sergeant concerning the Veteran's issues with military service. 

A March 1991 counseling form indicates that the Veteran was at the Davis Club without authorization.  The Veteran then returned to the barracks and pretended that he had been in bed.  When awakened by his sergeant, he became belligerent and disorderly; when ordered to go to the office, he awakened the majority of the class.  The Veteran was counseled for being absent from the barracks, having disorderly conduct and disrespecting a non-commissioned officer.  Later the same month, the Veteran was counseled for assaulting his sergeant when he attempted to check if the Veteran had cigarettes. 

A March 1991 counseling form indicates that the Veteran claimed his only problem was with the particular drill sergeant who had choked him.  The summary of the counseling indicated that the Veteran's mental status was clear and that the type of behavior he was displaying was consistent with his reported behavior prior to enlisting in the military.  The Veteran was subsequently discharged for a lack of maturity and judgment.

A May 2011 VA psychiatric note indicates that the Veteran reported that he was traumatized in the military.  His sergeant disliked him and by his report pulled him out of his bunk, threatened him repeatedly, deliberately assigned him dirty jobs and tried to provoke him.  He was thrown down a flight of stairs by 2 other Sergeants. Apparently after he complained about the treatment he was receiving from his sergeant; he says his sergeant was then fired.  He said eventually he had to leave the military.  The Veteran indicated that in 2003 he was jumped and beaten up by another man; he said that this caused the problems from his military days to intensify.  The Veteran reported he thinks about it and can't get it out of his mind.  He has nightmares about it 2-3 times/week.  That causes sleep problems.  Sometimes he awakens and thinks he sees his sergeant.  He avoid war movies.  He tries to stay away from trouble.  He feels jumpy and anxious and lightning and thunder as well as gunfire make him jump.  The provider's impression was anxiety disorder and alcohol, Xanax, cannabis and opiate abuse.  The Veteran was referred for evaluation but was not felt to have PTSD or any anxiety disorder.  

Another treatment note from June 2011, indicates that the Veteran believed that his dog may have been poisoned by his sergeant.  The Veteran indicated that his sergeant grabbed him once while sleeping and told the Veteran to get out of bed and go to his office. The Veteran indicated that he was not physically threatened.  His sergeant was reportedly fired after that incident.  The Veteran alleged that other soldiers threatened to push him down the stairs (the provider noted that the Veteran was not actually pushed down the stairs as indicated in previous notes), cornered him in the barracks (was not harmed or touched because another soldier was there witnessing the event).  The Veteran described leaving the army as a result of this harassment.  The Veteran wanted to know about his consult with the Trauma Recovery Program (TRP). The provider discussed with him that the staff there did not feel that he met criteria for PTSD and as a result did not enroll him in their clinic.  The Veteran became visibly angered by that and made comments that the MD evaluating him couldn't understand what he had gone through not having been in the military herself.  The provider indicated that it was not clear if his anger relates to feeling misunderstood about what he experienced in the military and continues to complain about now, or if it is related to his appeal for service connection for PTSD that is currently pending.

In April 2012, a VA treatment note indicates the Veteran has an anxiety disorder NOS.  The Veteran said that during service, his sergeant disliked him and by his report pulled him out of his bunk, threatened him repeatedly, deliberately assigned him dirty jobs and tried to provoke him.  He also indicated that he was thrown down a flight of stairs by two other soldiers apparently after he complained about the treatment he was getting by his sergeant who he says was then fired.

In October 2012, the Veteran was afforded a hearing with a Decision Review Officer.  The Veteran indicated that he was bludgeoned by a drill sergeant.  The drill sergeant came to his bed, put his hands on him and took him to his office.  The drill sergeant then allegedly was walking in front of him, slapping his hands in an attempt to provoke the Veteran to fight him.  The Veteran then indicated that he reported what happened and two people almost threw him out of a second floor window.  He went on to say that the drill sergeant didn't leave him alone until the Veteran left Fort Leonard Wood.  

In June 2013, the Veteran was afforded a hearing with the undersigned Veterans Law Judge.  The Veteran indicated that his sergeant whipped a bullet on him while he was in bed.

The Veteran was afforded a VA examination in September 2013.  The Veteran reported that his sergeant grabbed him and choked him and that his sergeant was fired for this incident.  The Veteran indicated that other soldiers threatened to throw him out the window because he got his sergeant fired.  The examiner noted that the service records indicate that the Veteran was discharged due to sociological problems to include a lack of maturity and judgment; poor moral character; repeated disrespect; insubordination; disobeying orders; and malingering, as evidenced by his frequent use of sick call.  The Veteran was diagnosed with a Personality Disorder, NOS and with Cannabis Dependence, in early partial remission.  These disorders were indicated as not related to active service.  Although the Veteran reported a traumatic event, his symptoms were not sufficient to warrant a psychological diagnosis.  

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran suffers from PTSD, or any other psychiatric disability, as a result of a verified or corroborated stressor occurring during military service or any incident of service.  

The Board acknowledges that the Veteran is competent to give evidence regarding what he experienced in-service, such as recounting events that he witnessed or feelings that he experienced.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  While the Veteran is competent to provide that evidence, the Veteran's stressor must be corroborated by evidence other than his own testimony, and the Veteran has provided no such corroboration.  Although there is an indication that he was awakened from sleep by his sergeant and was told to report to the office, there is no indication in the record that the Veteran was assaulted by the Sergeant except for his own statements.  Without corroboration, the Board finds that the Veteran has not demonstrated that his claimed in-service stressor actually occurred.

Furthermore, even without corroboration, the Board finds that the Veteran's description of the in-service assault lacks credibility.  The Veteran's account of his relationship with his sergeant, the subject of all of his complaints, has greatly varied over time.  At times, he has indicated that he was actually assaulted by his sergeant and at other times, he has indicated that he was not assaulted.  Likewise, the Veteran has indicated that he was targeted for retribution after his sergeant was "fired"; however, he at times indicates that he was physically assaulted by other soldiers and at other times he has indicated that he was only threatened.  The Veteran also reported that he was harassed by his sergeant until he left Fort Leonard Wood and indicated at other times that his sergeant was "fired" due to the Veteran's reporting his behavior.  The Board finds that the Veteran's account of events is inconsistent and thus lacks credibility.

In addition to the Veteran's own allegations, the Board has considered as part of its credibility analysis VA treatment records that indicate that the Veteran suffered from an in-service trauma.  The question of whether the Veteran was exposed to a stressor in service is a factual one and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts. Wood v. Derwinski, 1 Vet. App. 190 (1991).  Whether a claimed stressor is of sufficient gravity to cause or support a diagnosis of PTSD is a decision that is medical in nature.  The VA opinions that suggest that the Veteran experienced an in-service trauma are based on the Veteran's own account of an in-service stressor that is otherwise unverified.  Those VA opinions do not identify any specific supporting evidence corroborating the assault.  The Board therefore does not find that the opinions lend additional credibility to the Veteran's accounts of assault and in any case, VA examiners as well as VA providers have not indicated that the Veteran has any psychiatric disability, to include PTSD, which is related to service or any incident of service, even when they believed the Veteran's report of in-service assault.  The Board accordingly finds that the Veteran has not demonstrated the existence of an in-service stressor which is related to a diagnosis of PTSD or any other psychiatric disability.

Additionally, the evidence of record contains no competent and probative evidence of in-service injury or disease, and the Veteran's claim for service connection for a psychiatric disability fails on that basis.  Furthermore, the lack of credible evidence of an in-service injury or psychiatric complaints combined with a lack of credible evidence of psychiatric symptoms or treatment for many years after service weighs heavily against a finding that any current psychiatric disability was initially manifested during service and has continued since service.  The Board additionally observes that the March 1991 counseling statement just prior to discharge indicates that the Veteran's mental status is clear.  There is also no indication that the Veteran had any psychiatric disability which manifested within one year of service.

Therefore, the Veteran has not shown any in-service event, disease, or injury resulting in a disability that would be the precursor to establish service connection. The Veteran's claim for service connection for a psychiatric disability, to include PTSD, therefore fails on that basis.

The Board acknowledges that VA is required to resolve reasonable doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of any outstanding issue.  However, the Board finds that the preponderance of the evidence is against the claim. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

New Material Evidence, Headaches 

A December 2006 rating decision denied a claim of service connection for headaches.  The Veteran did not appeal that determination.  He subsequently sought to reopen the claim, and this request was denied in January 2012.  

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

New and material evidence is defined as evidence not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim.

The Veteran's initial claim of entitlement to service connection for headaches was denied in an unappealed December 2006 rating decision.  The Veteran had claimed that the left side of his head hurt when the sun hit it or he was cold.  At that time, the RO determined that evidence had not been presented to indicate that the Veteran's claimed disability was either related to or aggravated by active service.  More specifically, the RO found that there was no indication of headaches or any type of head injury during service; however, a VA treatment record indicated that in 2003, the Veteran had been injured during a beating and complained of headaches with objective findings of a knot on the left side of the face.

The evidence of record at the time of the December 2006 decision included service treatment records, post-service treatment records, lay statements and the Veteran's statements.

The pertinent evidence added to the record since the December 2006 rating decision consists of additional post-service treatment records, hearing testimony, as well as the Veteran's submitted contentions.  

The evidence received since the last final rating decision does not indicate that the Veteran has headaches which are related to active service.  Indeed, none of the evidence received since the last final denial contains opinions of etiology.  Moreover, the newly received evidence also fails to demonstrate an onset of the disabilities more proximate to service, such as to indicate a history of continuous symptomatology.  The Veteran's testimony and assertions that headaches are related to service are cumulative to previous assertions and add nothing significant to the adjudication of the claim.  Post-service treatment records associated with the claims file prior to the December 2006 rating decision indicate that the Veteran's headaches began after he was beaten just after Thanksgiving in 2003.  The evidence added to the claims file after December 2006 does not indicate that the Veteran's claimed disability was actually incurred in or related to his active service from November 1990 to April 1991.

Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, does not relate to unestablished facts necessary to substantiate the Veteran's claim and does not raise a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has not been received and the claim for service connection for headaches is not reopened.

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the 
current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40. Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).


Right Foot, 10 percent

The Veteran began receiving an initial 10 percent rating for his right foot disability effective December 2, 2010 utilizing Diagnostic Code 5284.

Under Diagnostic Code 5284, moderate residuals of foot injuries warrant a 10 percent evaluation.  A 20 percent rating requires moderately severe residuals. Severe residuals of foot injuries warrant a 30 percent evaluation.  38 C.F.R. § 4.71a.

Diagnostic Code 5280 provides that severe unilateral hallux valgus warrants a 10 percent evaluation if the extent of disability is equivalent to amputation of the great toe.  A 10 percent evaluation is also warranted for postoperative unilateral hallux valgus with resection of the metatarsal head.

The Veteran was afforded an initial examination for his foot in November 2011.  The examiner diagnosed the Veteran with hallux valgus with bunion formations in the right foot.  The subjective factors were right foot pain and the objective factors were a bunion with tenderness.  The x-rays taken in conjunction with the exam noted hallux valgus.  The Veteran reported pain at a level of 10/10 which was aching, sticking, cramping and throbbing; worsened with activity.  He indicated that he had stiffness and swelling but without fatigue or weakness.  The treatment was orthopedic shoes and medication.  

The Veteran had an antalgic gait due to foot and back pain.  There were callosities located on the medial aspects of the bilateral first toes with tenderness but there was no unusual shoe wear pattern or breakdown.  The Veteran used a cane due to foot and back pain.  

There was painful motion of the right foot.  There was no edema, disturbed circulation, weakness, atrophy of musculature, tenderness, heat, redness or instability.  Palpitation of the plantar surface of the right foot had slight tenderness.  There was no pes cavus, no hallux rigidus, no hammer toes, no Morton's Metatarsalia.  The Veteran had hallux valgus with a slight degree of angulation with no resection of the metatarsal head present.  

A March 2012 VA authorized examination indicates that the Veteran has metatarsalgia on the right side.  The Veteran was without any of the following:  hammer toe, hallux rigidus, pes clavus, malunion or nonunion of the tarsal bones, foot injuries or bilateral weak foot.  The Veteran indicated that he used a cane with walking to stabilize himself.  The examiner indicated that there is moderate hallux valgus deformities but the remainder of the foot was normally aligned with no fracture, no dislocation and no arthopathy seen.  The impression was that the Veteran had a bunion.  The Board additionally notes that the examiner indicated that the Veteran's right lower extremity is so diminished that amputation with prosthesis would equally serve the Veteran.  However, the Board notes that the examiner was to describe the loss of effective function following this statement and he did not; thus, this statement is without rationale.  There is nothing elsewhere in the evidence to support this level of disability and the checked box appears to be a typo.  To conclude, the examiner indicated that the Veteran had moderate hallux valgus with a bunion.  

The Veteran's VA treatment records indicate a mild hallux valgus deformity of the right foot, noted in June 2012.

Thus, taking all of the relevant evidence of record into account, the preponderance of the evidence indicates that the Veteran's right foot disability is moderate in nature due to unilateral hallux valgus and a bunion with pain and tenderness but without edema, disturbed circulation, weakness, atrophy of musculature, tenderness, heat, redness or instability.  There is no indication of hammer toe, hallux rigidus, pes clavus, malunion or nonunion of the tarsal bones, or bilateral weak foot.  Therefore, the Board finds that the Veteran's right foot disability does not warrant a higher rating than the current 10 percent.  The Board has considered the provisions of §§ 4.10, 4.40, and 4.45 and has determined that equally, there is no functional impairment so as to warrant a higher evaluation under these regulatory provisions. See also DeLuca v. Brown, 8 Vet. App. at 205-206.  


Left Shoulder, 20 percent

The Veteran began receiving an initial 20 percent disability rating for his left shoulder effective December 2, 2010 utilizing Diagnostic Code 5299-5201, reflecting evaluation based on criteria for an analogous condition.  Under that Code section, for the major shoulder, limitation of motion at the shoulder level warrants a 20 percent rating; limitation midway between side and shoulder level warrants a 30 percent rating; and limitation to 25 degrees from the side warrants a 40 percent rating. 38 C.F.R. § 4.71a , Diagnostic Code 5201.

The Veteran was afforded an initial VA examination for his left shoulder in November 2011.  X-rays of the left shoulder were normal.  The diagnosis was left shoulder strain with subjective factors of left shoulder pain and objective factors of decreased range of motion and tenderness.  The Veteran reported constant pain at 10/10.  The Veteran claimed he had loss of strength, pain and inability to control his movement but without weakness, easy fatigability and impairment of coordination.  He reported difficulty with lifting heavy objects, reaching and getting dressed.  

The Veteran's shoulder was tender on examination but without edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment and drainage.  There was also no subluxation.  The Veteran's range of motion was to 90 degrees of flexion; 110 degrees of abduction; and 35 degrees of both external and internal rotation.  Range of motion was the same with pain and with repetitive motion.  There was no additional limitation using the DeLuca criteria.

In March 2012, the Veteran was afforded a VA authorized examination.  The Veteran complained of pain with flare-ups.  The Veteran's range of motion was normal without objective evidence of painful motion with no impact on repetitive-testing.  Muscle strength testing was at 5 out of 5.  There was no recurrent dislocation and no AC joint condition of the left shoulder.  X-ray testing of the left shoulder was normal.

There are no VA treatment records during the relevant period with specific information concerning the Veteran's left shoulder disability.

The Board additionally notes that there is no indication by objective evidence of arthritis.  

The preponderance of the evidence indicates that the Veteran's left shoulder disability manifests in limitation of motion at shoulder level, at worst.  Thus, a rating in excess of 10 percent is not warranted. 

Moreover, in reaching the above conclusion, the Board has considered the Veteran's complaints of pain.  However, such pain has not been objectively shown to have resulted in additional functional impairment during the period in question such as to enable the conclusion that the disability picture most nearly approximated the next-higher 30 percent rating.  Further, the Board has considered the provisions of §§ 4.10, 4.40, and 4.45 and has determined that equally, there is no functional impairment so as to warrant a higher evaluation under these regulatory provisions. See also DeLuca v. Brown, 8 Vet. App. at 205-206.  In this regard, the Board further notes the Veteran's range of motion was normal without objective evidence of painful motion and no impact on repetitive-testing at his March 2012 examination.

Right Thumb, 10 percent 

The Veteran's most recent claim for an increased rating for his right thumb was denied by a March 2012 rating decision utilizing Diagnostic Code 5010-5228, reflecting evaluation based on criteria for an analogous condition.  

As the Veteran is right-handed, his right thumb fracture affects his major extremity. 

Pertinent to the major extremity, under Diagnostic Code 5228, a noncompensable percent rating is assigned for limitation of motion of the thumb with a gap of less than one inch (2.5 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating is assigned for limitation of motion of the thumb with a gap of one to two inches (2.5 centimeters to 5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent rating is assigned for limitation of motion of the thumb with a gap more than two inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228. 

Traumatic arthritis is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A January 2011 VA treatment note indicate that there is healed fracture deformity of the first metacarpal which is unchanged.

In March 2012, the Veteran was afforded a VA authorized examination to determine the current severity of his right thumb disability.  The Veteran identified flare-ups due to increased pain.  On objective examination, the Veteran had no gap between the thumb pad and his fingers.  The examiner indicated that the Veteran had no functional loss or functional impairment in his thumb but he did have less movement than normal in his right thumb (however, without ankyloses) and he had weakened movement, excess fatigability, swelling, atrophy, and pain on movement.  

There are no VA treatment records during the relevant period with specific information concerning the Veteran's right thumb disability.

Thus, taking into account all of the evidence of record, the preponderance of the evidence indicates that the Veteran's right thumb disability manifests in degenerative joint disease but he has range of motion with no gap between the thumb pad and fingers.

Moreover, in reaching the above conclusion, the Board has considered the Veteran's complaints of pain.  However, such pain has not been objectively shown to have resulted in additional functional impairment during the period in question such as to enable the conclusion that the disability picture most nearly approximated the next-higher 20 percent rating.  Further, the Board has considered the provisions of §§ 4.10, 4.40, and 4.45 and has determined that equally, there is no functional impairment so as to warrant a higher evaluation under these regulatory provisions. See also DeLuca v. Brown, 8 Vet. App. at 205-206.  In this regard, the Board further notes the March 2012 examiner indicated that the Veteran had no functional loss or functional impairment in his right thumb.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.

New and material evidence not having been received, the application to reopen the previous determination regarding service connection for headaches is denied.

Entitlement to a rating in excess of 10 percent for metatarsalgia, right foot is denied.

Entitlement to a rating in excess of 20 percent for a left shoulder disability with left trapezius strain is denied.

Entitlement to a rating in excess of 10 percent for fracture, proximal phalanx of right thumb, with degenerative arthritis is denied


REMAND

The Veteran claims that he has a right hand disability which is related to active service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's service treatment records indicate that the Veteran was treated for tenderness and pain with use of the right hand in January 1991.  The impression was hand contusion, rule out fracture.  VA treatment records dated October 2003 indicate x-rays with degenerative changes of the first and second PIP joints with narrowing and osteophytes.  X-rays taken in January 2011 are consistent with the October 2003 x-rays.

The Board notes that the low threshold for providing a VA examination, in order to obtain a medical opinion, has been met in this case.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The issue of entitlement to a TDIU, is inextricably intertwined with the claim for service connection, and must be held in abeyance pending the outcome of the above-noted development.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an examination to determine the nature and etiology of any current right hand disability.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records, and following this review and the examination offer comment and an opinion as to whether the Veteran's right hand disability as likely as not (a likelihood of 50 percent or more) initially manifested during active service or within one year of a period of continuous service of 90 days or more (for any right hand arthritis).  The Board notes that the Veteran is already service-connected for a right thumb disability and any medical opinion offered should focus on whether there is a right hand disability, other than the thumb, related to service.

A rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  After completing the requested development, again review the record and readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case (SSOC).  An appropriate time should be given from them to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


